Exhibit 10.2


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made effective March
16, 2019 (the “Effective Date”) by and between Ross Stores, Inc., a Delaware
corporation, and Barbara Rentler (the “Executive”). References herein to the
“Company” shall mean Ross Stores, Inc. and, where appropriate, Ross Stores, Inc.
and each and any of its divisions, affiliates or subsidiaries.
RECITALS
The Company wishes to employ the Executive, and the Executive is willing to
accept such employment, as Chief Executive Officer.
It is now the mutual desire of the Company and the Executive to enter into a
written employment agreement to govern the terms of the Executive’s employment
by the Company as of and following the Effective Date on the terms and
conditions set forth below.
TERMS AND CONDITIONS
In consideration for the promises of the parties set forth below, the Company
and the Executive hereby agree as follows:
1.Term. Subject to the provisions of Section 6 of this Agreement, the term of
employment of the Executive by the Company under this Agreement shall be as
follows:
(a)    Initial Term. The initial term of employment of the Executive by the
Company under this Agreement shall begin on the Effective Date and end on March
31, 2023 (the “Initial Term”), unless extended or terminated earlier in
accordance with this Agreement. The Initial Term plus any Extension (as defined
in Section 1(c) hereof) thereof shall be the “Term of Employment.”
(b)    Extension Intent Notice. By December 31, 2020, the Executive shall advise
the Executive Chairman of the Company or his/her designee whether the Executive
would like the Term of Employment extended. If the Executive does not timely
notify the Company of his/her desire to extend (or not to extend) the Term of
Employment, then such action shall be deemed to result in the Executive’s
Voluntary Termination as of the Term of Employment end date unless the Company
determines otherwise in its sole and absolute discretion.
(c)    New Agreement. Provided that, in accordance with Section 1(b) hereof, the
Executive has timely notified the Executive Chairman of the Executive’s desire
to extend the Executive’s employment, the Company will consider whether to offer
the Executive an extension under this Agreement or a new Employment Agreement.
If the Company decides in its sole and absolute discretion to offer the
Executive an extension or a new Employment Agreement, the Company will notify
the Executive accordingly (an "Extension Notice") not less than one hundred
eighty (180) days prior to the expiration of the Term of Employment. If the
Company timely provides an Extension Notice and the Executive and the Company
enter into such extension (or a


2019 Non-CA Form        



--------------------------------------------------------------------------------

Exhibit 10.2


new Employment Agreement), the Initial Term hereof will be extended by such
additional period of time set forth in the Extension Notice (each an
"Extension"). If the Company timely provides an Extension Notice and offers the
Executive an extension or a new Employment Agreement providing at least
comparable terms to the Executive’s then current Employment Agreement but the
Executive does not agree to enter into such extension or new Employment
Agreement, such action shall be deemed to result in Executive’s Voluntary
Termination as of the Term of Employment end date unless the Company determines
otherwise in its sole and absolute discretion.
2.    Position and Duties. During the Term of Employment, the Executive shall
serve as Chief Executive Officer. During the Term of Employment, the Executive
may engage in outside activities provided (i) such activities (including but not
limited to membership on boards of directors of not-for-profit and for-profit
organizations) do not conflict with the Executive’s duties and responsibilities
hereunder and (ii) the Executive obtains written approval from the Company’s
Chief Executive Officer of any significant outside business activity in which
the Executive plans to become involved, whether or not such activity is pursued
for profit.
3.    Principal Place of Employment. The Executive shall be employed at the
Company’s offices in New York, NY, except for required travel on the Company’s
business to an extent substantially consistent with present business travel
obligations of the Executive’s position.
4.    Compensation and Related Matters.
(a)    Salary. During the Term of Employment, the Company shall pay to the
Executive a salary at a rate of not less than One Million Three Hundred
Sixty-Five Thousand Dollars ($1,365,000) per annum. The Executive’s salary shall
be payable in substantially equal installments in accordance with the Company’s
normal payroll practices applicable to senior executives. Subject to the first
sentence of this Section 4(a), the Executive’s salary may be adjusted from time
to time in accordance with normal business practices of the Company.
(b)    Bonus. During the Term of Employment, the Executive shall be eligible to
receive an annual bonus paid under the Company’s existing incentive bonus plan
under which the Executive is eligible (which is currently the Incentive
Compensation Plan) or any replacement plan that may subsequently be established
and in effect during the Term of Employment. The current target annual bonus the
Executive is eligible to earn upon achievement of 100% of all applicable
performance targets under such incentive bonus plan is 160% of the Executive’s
then effective annual salary rate. Annual bonuses are not earned until the date
any such bonus is paid in accordance with the terms of the applicable bonus
plan. As such, the Executive’s termination for Cause or Voluntary Termination
(as described in Sections 6(c) and 6(f), respectively) prior to the Company’s
payment of the bonus for a fiscal year of the Company will cause the Executive
to be ineligible for any annual bonus for that fiscal year or any pro-rata
portion of such bonus.
(c) Expenses. During the Term of Employment, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing services hereunder, including, but not limited to, all
reasonable expenses of travel and living while


2





--------------------------------------------------------------------------------

Exhibit 10.2


away from home, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Company.
(d) Benefits. During the Term of Employment, the Executive shall be entitled to
participate in all of the Company’s employee benefit plans and arrangements in
which senior executives of the Company are eligible to participate. The Company
shall not make any changes in such plans or arrangements which would adversely
affect the Executive’s rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all senior executives of the Company and
does not result in a proportionately greater reduction in the rights or benefits
of the Executive as compared with any other similarly situated senior executive
of the Company. The Executive shall be entitled to participate in, or receive
benefits under, any employee benefit plan or arrangement made available by the
Company in the future to its senior executives, subject to, and on a basis
consistent with, the terms, conditions and overall administration of such plans
and arrangements. Except as otherwise specifically provided herein, nothing paid
to the Executive under any plan or arrangement presently in effect or made
available in the future shall be in lieu of the salary or bonus otherwise
payable under this Agreement.
(e) Vacations. During the Term of Employment, the Executive shall be entitled to
twenty-five vacation days in each calendar year, determined in accordance with
the Company’s vacation plan. The Executive shall also be entitled to all paid
holidays given by the Company to its senior executives. Unused vacation days
shall not be forfeited once they have been earned and, if still unused at the
time of the Executive’s termination of employment with the Company, shall be
promptly paid to the Executive at their then-current value, based on the
Executive’s daily salary rate at the time of the Executive’s termination of
employment.
(f)    Services Furnished. The Company shall furnish the Executive with office
space and such services as are suitable to the Executive’s position and adequate
for the performance of the Executive’s duties during the Term of Employment.
5.    Confidential Information and Intellectual Property.
(a)    This Agreement is intended to supplement, and not to supersede, any
rights the Company may have in law or equity with respect to the protection of
trade secrets or confidential or proprietary information.
(b)    Other than in the performance of the Executive’s duties hereunder, the
Executive agrees not to use in any manner or disclose, distribute, publish,
communicate or in any way cause to be used, disclosed, distributed, published,
or communicated in any way or at any time, either while in the Company's employ
or at any time thereafter, to any person not employed by the Company, or not
engaged to render services to the Company, any Confidential Information (as
defined below) obtained while in the employ of the Company.
(c)    Confidential Information includes any written or unwritten information
which relates to and/or is used by the Company or its subsidiaries, affiliates
or divisions, including, without limitation: (i) the names, addresses, buying
habits and other special information regarding past,


3





--------------------------------------------------------------------------------

Exhibit 10.2


present and potential customers, employees and suppliers of the Company; (ii)
customer and supplier contracts and transactions or price lists of the Company
and suppliers; (iii) methods of distribution; (iv) all agreements, files, books,
logs, charts, records, studies, reports, processes, schedules and statistical
information; (v) data, figures, projections, estimates, pricing data, customer
lists, buying manuals or procedures, distribution manuals or procedures, and
other policy and procedure manuals or handbooks; (vi) supplier information, tax
records, personnel histories and records, sales information and property
information; (vii) information regarding the present or future phases of
business; (viii) ideas, inventions, trademarks, business information, know-how,
processes, techniques, improvements, designs, redesigns, creations, discoveries,
trade secrets, and developments; (ix) all computer software licensed or
developed by the Company or its subsidiaries, affiliates or divisions, computer
programs, computer-based and web-based training programs, and systems; and (x)
finances and financial information. However, Confidential Information will not
include information of the Company or its subsidiaries, affiliates or divisions
that (1) became or becomes a matter of public knowledge through sources
independent of the Executive, (2) has been or is disclosed by the Company or its
subsidiaries, affiliates or divisions without restriction on its use, or (3) has
been or is required or specifically permitted to be disclosed by law or
governmental order or regulation, provided that the disclosure does not exceed
the extent of disclosure required by such law, order or regulation. The
Executive shall provide prompt written notice of any such order to the Company’s
Executive Chairman or his or her designee sufficiently in advance of making any
disclosure to permit the Company to contest the order or seek confidentiality
protections, as determined in the Company’s sole and absolute discretion. The
Executive agrees that, if there is any reasonable doubt whether an item is
public knowledge, the Executive will not regard the item as public knowledge
until and unless the Company’s Executive Chairman confirms to the Executive that
the information is public knowledge.
(d)    The provisions of this Section 5 shall not preclude the Executive from
disclosing such information to the Executive's professional tax advisor or legal
counsel solely to the extent necessary to the rendering of their professional
services to the Executive if such individuals agree to keep such information
confidential.
(e)    Notwithstanding the foregoing, the U.S. Defend Trade Secrets Act of 2016
(“DTSA”) provides that an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (iii)
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In addition, DTSA provides that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(A) files any document containing the trade secret under seal; and (B) does not
disclose the trade secret, except pursuant to court order.
(f)    The Executive agrees that upon leaving the Company’s employ the Executive
will remain reasonably available to answer questions from Company officers
regarding the


4





--------------------------------------------------------------------------------

Exhibit 10.2


Executive’s former duties and responsibilities and the knowledge the Executive
obtained in connection therewith.
(g)    The Executive agrees that upon leaving the Company's employ the Executive
will not communicate directly or indirectly with, or give statements to, any
member of the media (including print, television, radio or social media)
relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which the Executive has knowledge or
information (other than knowledge or information that is not Confidential
Information) as a result of employment with the Company. The Executive further
agrees to notify the Executive Chairman or his or her designee immediately after
being contacted by any member of the media with respect to any matter affected
by this section.
(h)    The Executive agrees that all information, inventions and discoveries,
whether or not patented or patentable, protected by a copyright or
copyrightable, or registered as a trademark or eligible to be registered as a
trademark, made or conceived by the Executive, either alone or with others, at
any time while employed by the Company, which arise out of such employment or is
pertinent to any field of business or research in which, during such employment,
the Company, its subsidiaries, affiliates or divisions is engaged or (if such is
known to or ascertainable by the Executive) is considering engaging
(“Intellectual Property”) shall (i) be and remain the sole property of the
Company and the Executive shall not seek a patent or copyright or trademark
protection with respect to such Intellectual Property without the prior consent
of an authorized representative of the Company and (ii) be disclosed promptly to
an authorized representative of the Company along with all information the
Executive possesses with regard to possible applications and uses. Further, at
the request of the Company, and without expense or additional compensation to
the Executive, the Executive agrees to, during and after his or her employment,
execute such documents and perform such other acts as the Company deems
necessary to obtain, perfect, maintain, protect and enforce patents on such
Intellectual Property in a jurisdiction or jurisdictions designated by the
Company, and to assign and transfer to the Company or its designee all such
Intellectual Property rights and all patent applications and patents relating
thereto. The Executive hereby irrevocably grants the Company power of attorney
to execute and deliver any such documents on the Executive’s behalf in his or
her name and to do all other lawfully permitted acts to transfer the work
product to the Company and further the transfer, issuance, prosecution, and
maintenance of all Intellectual Property rights therein, to the full extent
permitted by law, if the Executive does not promptly cooperate with the
Company’s request (without limiting the rights the Company shall have in such
circumstances by operation of law). The power of attorney is coupled with an
interest and shall not be affected by the Executive’s subsequent incapacity.
(i)    Executive represents and warrants that, as of the Effective Date, there
is no Intellectual Property that: (i) has been created by or on behalf of
Executive, and/or (ii) is owned exclusively by Executive or jointly by Executive
with others or in which Executive has an interest, and that relate in any way to
any of the Company’s actual or proposed businesses, products, services, or
research and development, and which are not assigned to the Company hereunder.
(j)    The Executive and the Company agree that the Executive intends all
original works of authorship within the purview of the copyright laws of the
United States authored or


5





--------------------------------------------------------------------------------

Exhibit 10.2


created by the Executive in the course of the Executive’s employment with the
Company will be works for hire within the meaning of such copyright law.
(k)    Upon termination of the Executive’s employment, or at any time upon
request of the Company, the Executive will (i) promptly return to the Company
all Confidential Information and Intellectual Property, in any form, including
but not limited to letters, memoranda, reports, notes, notebooks, books of
account, drawings, prints, specifications, formulae, data printouts, microfilms,
magnetic tapes, disks, recordings, documents, and all copies thereof, and (ii)
delete or destroy all copies of any such documents and materials not returned to
the Company that remain in the Executive’s possession or control, including
those stored on any non-Company devices, networks, storage locations, and media
in the Executive’s possession or control.
6.    Termination. The Executive’s employment may be terminated during the Term
of Employment only as follows:
(a)    Death. The Executive’s employment shall terminate upon the Executive’s
death.
(b)    Disability. If, as a result of the Executive’s Disability (as defined
below), the Executive shall have been absent from the Executive’s duties
hereunder on a full-time basis for the entire period of six consecutive months,
and, within thirty days after written notice of termination is given by the
Company (which may occur before or after the end of such six-month period), the
Executive shall not have returned to the performance of the Executive’s duties
hereunder on a full-time basis, the Executive’s employment shall terminate. For
purposes of this Agreement, the term “Disability” shall have the same meaning as
ascribed to such term under the Company's long-term disability plan in which
Executive is participating; provided that in the absence of such plan (or the
absence of Executive's participation in such plan), Disability shall mean
Executive’s inability to substantially perform his or her duties hereunder due
to a medically determinable physical or mental impairment which has lasted for a
period of not less than one hundred twenty (120) consecutive days.
(c)    For Cause. The Company may terminate the Executive’s employment for
Cause. For this purpose, “Cause” means the occurrence of any of the following
(i) the Executive’s repeated failure to substantially perform the Executive’s
duties hereunder (unless such failure is a result of a Disability as defined in
Section 6(b)); (ii) the Executive’s theft, dishonesty, breach of fiduciary duty
for personal profit or falsification of any documents of the Company; (iii) the
Executive’s material failure to abide by the applicable code(s) of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct) of the Company; (iv) knowing
or intentional misconduct by the Executive as a result of which the Company is
required to prepare an accounting restatement; (v) the Executive’s unauthorized
use, misappropriation, destruction or diversion of any tangible or intangible
asset or corporate opportunity of the Company (including, without limitation,
the Executive’s improper use or disclosure of confidential or proprietary
information of the Company); (vi) any intentional misconduct or illegal or
grossly negligent conduct by the Executive which is materially injurious to the
Company monetarily or otherwise; (vii) any material breach by the Executive of
the provisions of Section 9 [Certain Employment Obligations] of this Agreement;
or (viii) the Executive’s conviction (including any


6





--------------------------------------------------------------------------------

Exhibit 10.2


plea of guilty or nolo contendere) of any criminal act involving fraud,
dishonesty, misappropriation, or moral turpitude, or which materially impairs
the Executive’s ability to perform his or her duties with the Company. A
termination for Cause shall not take effect unless: (1) the Executive is given
written notice by the Company of its intention to terminate the Executive for
Cause; (2) the notice specifically identifies the particular act or acts or
failure or failures to act which are the basis for such termination; and (3)
where practicable, the notice is given within sixty days of the Company’s
learning of such act or acts or failure or failures to act.
(d)    Without Cause. The Company may terminate the Executive’s employment at
any time Without Cause. A termination “Without Cause” is a termination by the
Company of the Executive’s employment with the Company for any reasons other
than the death or Disability of the Executive or the termination by the Company
of the Executive for Cause as described in Section 6(c).
(e)    Termination by the Executive for Good Reason.
(i)    Termination Not in Connection with a Change in Control. At any time
during the Term of Employment, other than within the period commencing one month
prior to and ending twelve months following a Change in Control (as defined
below in Section 8(e)(ii)), the Executive may terminate the Executive’s
employment with the Company for “Good Reason,” which shall be deemed to occur
if, within sixty days after receipt of written notice to the Company by the
Executive of the occurrence of one or more of the following conditions, any of
the following conditions have not been cured: (i) a failure by the Company to
comply with any material provision of this Agreement (including but not limited
to the reduction of the Executive’s salary or the target annual bonus
opportunity set forth in Section 4(b)); (ii) a significant diminishment in the
nature or scope of the authority, power, function, or duty attached to the
position which the Executive currently maintains without the express written
consent of the Executive; provided, that the Executive’s employment may be
transferred, assigned, or re-assigned to Ross Stores, Inc. or a division,
affiliate, or subsidiary of Ross Stores, Inc.; the division, affiliate, or
subsidiary with respect to which the Executive is performing services may be
reorganized; and the Executive’s direct reports or the person or title of the
person to whom the Executive reports may be changed; and no such transfer,
assignment, re-assignment, reorganization, or change shall constitute “Good
Reason” for the Executive’s termination of employment under this Section
6(e)(i); or (iii) the relocation of the Executive’s Principal Place of
Employment as described in Section 3 to a location that increases the regular
one-way commute distance between the Executive’s residence and Principal Place
of Employment by more than 25 miles without the Executive’s prior written
consent. In order to constitute a termination of employment for Good Reason, the
Executive must provide written notice to the Company of the existence of the
condition giving rise to the Good Reason termination within sixty days of the
initial existence of the condition, and in the event such condition is cured by
the Company within sixty days from its receipt of such written notice, the
termination shall not constitute a termination for Good Reason.
(ii)    Termination in Connection with a Change in Control. Within the period
commencing a month prior to and ending twelve months following a Change in
Control, the Executive may terminate the Executive’s employment with the Company
for “Good Reason,” which


7





--------------------------------------------------------------------------------

Exhibit 10.2


shall be deemed to occur if, within sixty days after receipt of written notice
to the Company by the Executive of the occurrence of one or more of the
following conditions, any of the following conditions have not been cured: (i) a
failure by the Company to comply with any provision of this Agreement
(including, but not limited to, the reduction of the Executive’s salary, the
target annual bonus opportunity or any other incentive opportunity, in each
case, as of immediately prior to the Change in Control); (ii) a change in title,
the nature or scope of the authority, power, function, responsibilities,
reporting relationships, or duty attached to the position which the Executive
currently maintains without the express written consent of the Executive; (iii)
the relocation of the Executive’s Principal Place of Employment as described in
Section 3 to a location that increases the regular one-way commute distance
between the Executive’s residence and Principal Place of Employment by more than
25 miles without the Executive’s prior written consent; (iv) a change in the
benefits to which the Executive is entitled to immediately prior to the Change
in Control; or (v) the failure of the Company to assign this Agreement to any
successor to the Company. In order to constitute a termination of employment for
Good Reason, the Executive must provide written notice to the Company of the
existence of the condition giving rise to the Good Reason termination within
sixty days of the initial existence of the condition, and in the event such
condition is cured by the Company within sixty days from its receipt of such
written notice, the termination shall not constitute a termination for Good
Reason.
(f)    Voluntary Termination. The Executive may voluntarily resign from the
Executive’s employment with the Company at any time (a “Voluntary Termination”).
A voluntary resignation from employment by the Executive for Good Reason
pursuant to Section 6(e) shall not be deemed a Voluntary Termination.
(g)    Non-Renewal Termination. If the Company does not provide Executive an
Extension Notice in accordance with Section 1(c), this Agreement shall
automatically expire at the end of the then current Term of Employment (a
“Non-Renewal Termination”).
7.    Notice and Effective Date of Termination.
(a)    Notice. Any termination of the Executive’s employment by the Company or
by the Executive during the Term of Employment (other than as a result of the
death of the Executive or a Non-Renewal Termination described in Section 6(g))
shall be communicated by written notice of termination to the other party
hereto. Such notice shall indicate the specific termination provision in this
Agreement relied upon and, except in the case of termination Without Cause and
Voluntary Termination as described in Sections 6(d) and 6(f), respectively,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under that
provision.
(b)    Date of Termination. The date of termination of the Executive’s
employment shall be:
(i)    if the Executive’s employment is terminated due to the Executive’s death,
the date of the Executive’s death;


8





--------------------------------------------------------------------------------

Exhibit 10.2


(ii)    if the Executive’s employment is terminated due to Disability pursuant
to Section 6(b), the date of termination shall be the last to occur of the 31st
day following delivery of the notice of termination to the Executive by the
Company or the end of the consecutive six-month period referred to in Section
6(b);
(iii)    if the Executive’s employment is terminated for any other reason by
either party, the date on which a notice of termination is delivered to the
other party or, in the event of the Company’s termination of the Executive, such
date as the Company may specify in such notice; and
(iv)    if the Agreement expires pursuant to a Non-Renewal Termination described
in Section 6(g), the parties’ employment relationship shall terminate on the
last day of the then current Term of Employment without any notice.
8.    Compensation and Benefits Upon Termination.
(a)    Termination Due To Disability, Without Cause, or For Good Reason. If the
Executive’s employment terminates pursuant to Section 6(b) [Disability], Section
6(d) [Without Cause], or Section 6(e)(i) [Termination by Executive for Good
Reason Not in Connection with a Change in Control], then, subject to Section 22
[Compliance with Section 409A], in addition to all salary, annual bonuses,
expense reimbursements, benefits and accrued vacation days earned by the
Executive pursuant to Section 4 through the date of the Executive’s termination
of employment, the Executive shall be entitled to the compensation and benefits
set forth in Sections 8(a)(i) through (vii), provided that within sixty days
following the Executive’s termination of employment (i) the Executive has
executed and delivered to the Company a general release of claims against the
Company and its subsidiaries, affiliates, stockholders, directors, officers,
employees, agents, successors, and assigns in the current form approved by the
Company and attached as Exhibit A (subject to any amendments required by law or
regulation) (the “Release”), and (ii) the Release has become irrevocable:
(i)    Salary. Commencing on the sixtieth day after the date of the Executive's
termination of employment, the Company shall continue to pay to the Executive
the Executive’s salary, at the rate in effect immediately prior to such
termination of employment, through the remainder of the Term of Employment then
in effect; provided, however, that any such salary otherwise payable during the
60-day period immediately following the date of such termination of employment
shall be paid to the Executive sixty days following such termination of
employment.
(ii)    Bonus. The Company shall continue to pay to the Executive an annual
bonus through the remainder of the Term of Employment then in effect; provided,
however, that the amount of the annual bonus determined in accordance with this
Section 8(a) (ii) for the fiscal year of the Company in which such Term of
Employment ends shall be prorated on the basis of the number of days of such
Term of Employment occurring within such fiscal year. The amount of each annual
bonus payable pursuant to this Section 8(a)(ii), prior to any proration, shall
be equal to the annual bonus that the Executive would have earned had no such
termination under Section 8(a) occurred, contingent on the relevant annual bonus
plan performance goals for the respective


9





--------------------------------------------------------------------------------

Exhibit 10.2


year having been obtained. However, in no case shall any such post-termination
annual bonus exceed 100% of the Executive's target bonus for the fiscal year of
the Company in which the Executive's termination of employment occurs. Such
bonuses shall be paid on the later of the date they would otherwise be paid in
accordance with the applicable Company bonus plan or sixty days after the date
of the Executive's termination of employment.
(iii)    Stock Options. Stock options granted to the Executive by the Company
and which remain outstanding immediately prior to the date of termination of the
Executive’s employment, as provided in Section 7(b), shall remain outstanding
until and shall immediately become vested in full upon the Release becoming
irrevocable.
(iv)    Restricted Stock. Shares of restricted stock granted to the Executive by
the Company, according to the terms of the Ross Stores, Inc. Restricted Stock
Agreement, which have not become vested as of the date of termination of the
Executive’s employment, as provided in Section 7(b), shall immediately become
vested on a pro rata basis upon the Release becoming irrevocable. The number of
such additional shares of restricted stock that shall become vested as of the
date of the Executive’s termination of employment shall be that number of
additional shares that would have become vested through the date of such
termination of employment at the rate(s) determined under the vesting schedule
applicable to such shares had such vesting schedule provided for the accrual of
vesting on a daily basis (based on a 365 day year). The pro rata amount of
shares vesting through the date of termination shall be calculated by
multiplying the number of unvested shares scheduled to vest in each respective
vesting year by the ratio of the number of days from the date of grant through
the date of termination and the number of days from the date of grant through
the original vesting date of the respective vesting tranche. Any shares of
restricted stock remaining unvested after such pro rata acceleration of vesting
shall automatically be reacquired by the Company in accordance with the
provisions of the applicable restricted stock agreement, and the Executive shall
have no further rights in such unvested portion of the restricted stock. In
addition, the Company shall waive any reacquisition or repayment rights for
dividends paid on restricted stock prior to Executive’s termination of
employment.
(v)    Performance Share Awards. On the Performance Share Vesting Date (as
defined in the Executive's Notice of Grant of Performance Shares and Performance
Share Agreement from the Company (collectively the "Performance Share
Agreement")) next following the Executive's date of termination of employment,
the number of Performance Shares that shall become Vested Performance Shares (as
defined in the Performance Share Agreement) shall be determined by multiplying
(a) that number of shares of Company Common Stock subject to the Performance
Share Agreement that would have become Vested Performance Shares had no such
termination occurred; provided, however, in no case shall the number of
Performance Shares that become Vested Performance Shares exceed 100% of the
Target Number of Performance Shares set forth in the Performance Share Agreement
by (b) the ratio of the number of full months of the Executive's employment with
the Company during the Performance Period (as defined in the Performance Share
Agreement) to the number of full months contained in the Performance Period.
Vested Common Shares shall be issued in settlement of such Vested Performance
Shares on the Settlement Date next following the date of the Executive’s
termination of employment.


10





--------------------------------------------------------------------------------

Exhibit 10.2


(vi)    Unvested Common Shares Issued in Settlement of Performance Share Awards.
If the Executive terminates employment pursuant to Sections 6(b), 6(d) or
6(e)(i) after the Performance Share Vesting Date, the vesting of all Unvested
Common Shares (as defined in the Performance Share Agreement) issued in
settlement of the Performance Share Award shall be accelerated in full effective
as of the date of such termination.
(vii)    Health Care Coverage. The Company shall continue to provide Executive
with medical, dental, vision and mental health care coverage at or equivalent to
the level of coverage that the Executive had at the time of the termination of
employment (including coverage for the Executive’s dependents to the extent such
dependents were covered immediately prior to such termination of employment) for
the remainder of the Term of Employment, provided, however that in the event
such coverage may no longer be extended to Executive following termination of
Executive’s employment either by the terms of the Company’s health care plans or
under then applicable law, the Company shall instead reimburse Executive for the
amount equivalent to the Company’s cost of substantially equivalent health care
coverage to Executive under ERISA Section 601 and thereafter and Section 4980B
of the Internal Revenue Code (i.e., COBRA coverage) for a period not to exceed
the lesser of (A) 18 months after the termination of Executive’s employment or
(B) the remainder of the Term of Employment, and provided further that (1) any
such health care coverage or reimbursement for health care coverage shall cease
at such time that Executive becomes eligible for health care coverage through
another employer and (2) any such reimbursement shall be made no later than the
last day of the calendar year following the end of the calendar year with
respect to which such coverage or reimbursement is provided. The Executive must
notify the Company within five business days of becoming eligible for such other
coverage and promptly repay the Company any benefits he or she received in
error.
The Company shall have no further obligations to the Executive as a result of
termination of employment described in this Section 8(a) except as set forth in
Section 12.
(b)    Termination for Cause or Voluntary Termination. If the Executive’s
employment terminates pursuant to Section 6(c) [For Cause] or Section 6(f)
[Voluntary Termination], the Executive shall be entitled to receive only the
salary, annual bonuses, expense reimbursements, benefits, and accrued vacation
days earned by the Executive pursuant to Section 4 through the date of the
Executive’s termination of employment. Annual bonuses are not earned until the
date any such bonus is paid in accordance with the terms of the applicable bonus
plan. As such, the Executive shall not be entitled to any bonus not paid prior
to the date of the Executive’s termination of employment, and the Executive
shall not be entitled to any prorated bonus payment for the year in which the
Executive’s employment terminates. Any stock options granted to the Executive by
the Company shall continue to vest only through the date on which the
Executive’s employment terminates, and unless otherwise provided by their terms,
any restricted stock, performance share awards, or other equity awards that were
granted to the Executive by the Company that remain unvested as of the date on
which the Executive’s employment terminates shall automatically be forfeited and
the Executive shall have no further rights with respect to such awards. The
Company shall have no further obligations to the Executive as a result of
termination of employment described in this Section 8(b) except as set forth in
Section 12.


11





--------------------------------------------------------------------------------

Exhibit 10.2


(c)    Death. If the Executive’s employment terminates pursuant to Section 6(a)
[Death], (i) the Executive’s designated beneficiary or the Executive’s estate
shall be entitled to receive only the salary, expense reimbursements, benefits,
and accrued vacation earned by the Executive pursuant to Section 4 through the
date of the Executive’s death; (ii) at the time payable under the applicable
Company bonus plan, an annual bonus shall be paid to the Executive’s designated
beneficiary or the Executive’s estate for the fiscal year of the Executive’s
death based on the annual bonus that the Executive would have earned under the
Company’s bonus plan for such fiscal year had the Executive not died, contingent
on the relevant annual bonus plan performance goals for said year having been
obtained, capped at 100% of the Executive’s target bonus for such fiscal year
and pro-rated for the number of days the Executive is employed during such
fiscal year until the Executive’s death; (iii) any shares of restricted stock
granted to the Executive by the Company at least 12 months prior to the
Executive’s date of death that are unvested as of such date shall immediately
become fully vested and any shares of restricted stock granted to the Executive
by the Company within the 12-month period ending on the Executive’s date of
death that are unvested as of such date shall automatically be forfeited and the
Executive shall have no further rights with respect to such restricted stock;
and (iv) the Company shall waive any reacquisition or repayment rights for
dividends paid on restricted stock prior to the Executive’s death.
(i)    Performance Share Awards. On the Performance Share Vesting Date next
following the Executive's date of death, the number of Performance Shares that
shall become Vested Performance Shares shall be determined by multiplying (a)
that number of shares of Company Common Stock subject to the Performance Share
Agreement that would have become Vested Performance Shares had no such
termination occurred; provided, however, in no case shall the number of
Performance Shares that become Vested Performance Shares exceed 100% of the
Target Number of Performance Shares set forth in the Performance Share
Agreement, by (b) the ratio of the number of full months of the Executive's
employment with the Company during the Performance Period (as defined in the
Performance Share Agreement) to the number of full months contained in the
Performance Period. Vested Common Shares shall be issued in settlement of such
Vested Performance Shares on the Settlement Date next following the Executive’s
date of death.
(ii)    Unvested Common Shares Issued in Settlement of Performance Share Awards.
If the Executive dies after the Performance Share Vesting Date, the vesting of
all Unvested Common Shares issued in settlement of the Performance Share Award
shall be accelerated in full effective as of the date of such termination.
(d)    Non-Renewal Termination. If the Agreement expires as set forth in
Section 6(g) [Non-Renewal Termination], then, subject to Section 22 [Compliance
with Section 409A], in addition to all salary, annual bonuses, expense
reimbursements, benefits, and accrued vacation days earned by the Executive
pursuant to Section 4 through the date of the Executive’s termination of
employment, the Executive shall be entitled to the compensation set forth in
Sections 8(d)(i) through (v), provided that within sixty days following the
Executive’s termination of employment (i) the Executive has executed and
delivered the Release to the Company, and (ii) the Release has become
irrevocable:


12





--------------------------------------------------------------------------------

Exhibit 10.2


(i)    Bonus. The Company shall pay the Executive an annual bonus for the fiscal
year of the Company in which the date of the Executive’s termination of
employment occurs, which shall be prorated for the number of days of such fiscal
year that the Executive is employed by the Company. The amount of such annual
bonus, prior to proration, shall be equal to the annual bonus that the Executive
would have earned under the Company’s bonus plan for the fiscal year of the
Company in which the Executive’s termination of employment occurs had the
Executive remained in its employment, contingent on the relevant annual bonus
plan performance goals for the year in which Executive terminates having been
obtained. However, in no case shall any such post-termination annual bonus
exceed 100% of the Executive's target bonus for the fiscal year of the Company
in which the Executive's termination of employment occurs. Such bonus shall be
paid on the later of the date they would otherwise be paid in accordance with
the applicable Company bonus plan or sixty days after the date of the
Executive's termination of employment.
(ii)    Stock Options. Stock options granted to the Executive by the Company and
which remain outstanding immediately prior to the date of termination of the
Executive’s employment, as provided in Section 7(b), shall remain outstanding
until and shall immediately become vested in full upon the Release becoming
irrevocable.
(iii)    Restricted Stock. Shares of restricted stock granted to the Executive
by the Company which have not become vested as of the date of termination of the
Executive’s employment, as provided in Section 7(b), shall immediately become
vested on a pro rata basis upon the Release becoming irrevocable. The number of
such additional shares of restricted stock that shall become vested as of the
date of the Executive’s termination of employment shall be that number of
additional shares that would have become vested through the date of such
termination of employment at the rate(s) determined under the vesting schedule
applicable to such shares had such vesting schedule provided for the accrual of
vesting on a daily basis (based on a 365-day year). The pro rata amount of
shares vesting through the date of non-renewal shall be calculated by
multiplying the number of unvested shares scheduled to vest in each respective
vesting year by the ratio of the number of days from the date of grant through
the date of non-renewal, and the number of days from the date of grant through
the original vesting date of the respective vesting tranche. Any shares of
restricted stock remaining unvested after such pro rata acceleration of vesting
shall automatically be reacquired by the Company in accordance with the
provisions of the applicable restricted stock agreement, and the Executive shall
have no further rights in such unvested portion of the restricted stock. In
addition, the Company shall waive any reacquisition or repayment rights for
dividends paid on restricted stock prior to Executive’s termination of
employment.
(iv)    Performance Share Awards. On the Performance Share Vesting Date on or
next following the Executive's date of termination of employment, the number of
Performance Shares that shall become Vested Performance Shares shall be
determined by multiplying (a) that number of shares of Company Common Stock
subject to the Performance Share Agreement that would have become Vested
Performance Shares had no such termination occurred; provided, however, in no
case shall the number of Performance Shares that become Vested Performance
Shares exceed 100% of the Target Number of Performance Shares set forth in the
Performance Share Agreement, by (b) the ratio of the number of full months of
the Executive's


13





--------------------------------------------------------------------------------

Exhibit 10.2


employment with the Company during the Performance Period (as defined in the
Performance Share Agreement) to the number of full months contained in the
Performance Period. Vested Common Shares shall be issued in settlement of such
Vested Performance Shares on the Settlement Date next following the date of the
Executive’s termination of employment.
(v)    Unvested Common Shares Issued in Settlement of Performance Share Awards.
If the Executive terminates employment pursuant to Section 6(g) after the
Performance Share Vesting Date, the vesting of all Unvested Common Shares issued
in settlement of the Performance Share Award shall be accelerated in full
effective as of the date of such termination.
(e)    Special Change in Control Provisions.
(i)    Termination of Employment in Connection with a Change in Control. If the
Executive’s employment is terminated either by the Company Without Cause (as
defined in Section 6(d)) or by the Executive for Good Reason (as defined in
Section 6(e)(ii)), in either case within the period commencing one month prior
to and ending twelve months following a Change in Control, then, subject to
Section 22 [Compliance with Section 409A], the Executive shall be entitled to
the compensation and benefits set forth in Sections 8(e)(i)(a) through (e) (in
addition to any other payments or benefits provided under this Agreement),
provided that within sixty days following the Executive’s termination of
employment (i) the Executive has executed and delivered the Release to the
Company, and (ii) the Release has become irrevocable:
a.    Salary. The Executive shall be entitled to a cash payment equal to 2.99
times the Executive’s then-current annual base salary, which shall be paid to
the Executive sixty days following such termination of employment. The payment
under this Section 8(e)(i)(a) shall take the place of any payment under Section
8(a)(i) and the Executive shall not be entitled to receive a payment under
Section 8(a)(i) if the Executive is entitled to a payment under this Section
8(e)(i)(a).
b.    Bonus. The Executive shall be entitled to a cash payment equal to 2.99
times the Executive’s target annual bonus for the Company’s fiscal year then in
effect on the date termination of employment occurs, which shall be paid to the
Executive sixty days following such termination of employment. The payment under
this Section 8(e)(i)(b) shall take the place of any payment under Section
8(a)(ii) and the Executive shall not be entitled to receive a payment under
Section 8(a)(ii) if the Executive is entitled to a payment under this Section
8(e)(i)(b).     
c.    Equity. All shares of restricted stock granted to the Executive by the
Company shall become vested in full upon the termination. Additionally, if the
termination occurs prior to the Performance Share Vesting Date, the vesting of
100% of the Target Number of Performance Shares shall be accelerated and such
Performance Shares shall be deemed Vested Performance Shares effective as of the
date of the termination. The vesting of all Unvested Common Shares issued in
settlement of the Performance Share Award shall be accelerated in full effective
as of the date of such termination. Except as set forth in this Section
8(e)(i)(c), the treatment


14





--------------------------------------------------------------------------------

Exhibit 10.2


of stock options, performance share awards and all other equity awards granted
to the Executive by the Company that remain outstanding immediately prior to the
date of such Change in Control shall be determined in accordance with their
terms.
d.    Estate Planning. The Executive shall be entitled to reimbursement of the
Executive’s estate planning expenses (including attorneys’ fees) on the same
basis, if any, as to which the Executive was entitled to such reimbursements
immediately prior to such termination of employment for the remainder of the
Term of Employment then in effect.
e.    Health Care Coverage. The Company shall continue to provide Executive with
medical, dental, vision, and mental health care coverage at or equivalent to the
level of coverage which the Executive had at the time of the termination of
employment (including coverage for the Executive’s dependents to the extent such
dependents were covered immediately prior to such termination of employment) for
the remainder of the Term of Employment; provided, however that in the event
such coverage may no longer be extended to Executive following termination of
Executive’s employment either by the terms of the Company’s health care plans or
under then applicable law, the Company shall instead reimburse Executive for
Executive’s cost of substantially equivalent health care coverage available to
Executive under ERISA Section 601 and thereafter and Section 4980B of the
Internal Revenue Code (i.e., COBRA coverage) for a period not to exceed 18
months after the termination of Executive’s employment; and provided further
that (1) any such health care coverage or reimbursement for health care coverage
shall cease at such time that Executive becomes eligible for health care
coverage through another employer and (2) any such reimbursement shall be made
by the last day of the calendar year following the end of the calendar year with
respect to which such coverage or reimbursement is provided. The Executive must
notify the Company within five business days of becoming eligible for such other
coverage and promptly repay the Company any benefits he or she received in
error.
(ii)    Change in Control Defined. “Change in Control” means the occurrence of
any one or more of the following with respect to the Company:
(1)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)) acquires during a
twelve-month period ending on the date of the most recent acquisition by such
person, in one or a series of transactions, “beneficial ownership” (as such term
is defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing thirty-five percent (35%) or more of the
total combined voting power of the Company’s then-outstanding securities
entitled to vote generally in the election of directors; provided, however, that
a Change in Control shall not be deemed to have occurred if such degree of
beneficial ownership results from any of the following: (A) an acquisition by
any person who, on the Effective Date of the then current Equity Incentive Plan,
is the beneficial owner of thirty-five percent (35%) or more of such voting
power; (B) any acquisition directly from the Company, including, without
limitation, pursuant to or in connection with a public offering of securities;
(C) any acquisition by the Company; (D) any acquisition by a trustee or other
fiduciary under an employee benefit plan of the Company; or (E) any acquisition
by an entity owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the voting securities
of the Company; or    


15





--------------------------------------------------------------------------------

Exhibit 10.2


(2)    any of the following events (“Ownership Change Event”) or series of
related Ownership Change Events (collectively, a “Transaction”): (A) the direct
or indirect sale or exchange in a single or series of related transactions by
the stockholders of the Company of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities then entitled to vote generally in the election of
directors; (B) a merger or consolidation in which the Company is a party; or (C)
the sale, exchange, or transfer of all or substantially all of the assets of the
Company (other than a sale, exchange, or transfer to one or more subsidiaries of
the Company), provided that with respect to any such Transaction the
stockholders of the Company immediately before the Transaction do not retain
immediately after such Transaction direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding securities entitled to vote generally in the election of directors
or, in the Ownership Change Event described in clause (C), the entity to which
the assets of the Company were transferred (the “Transferee”), as the case may
be; or
(3)    a date specified by the Compensation Committee of the Board following
approval by the stockholders of a plan of complete liquidation or dissolution of
the Company. For purposes of the preceding sentence, indirect beneficial
ownership shall include, without limitation, an interest resulting from
ownership of the voting securities of one or more corporations or other business
entities which own the Company or the Transferee, as the case may be, either
directly or indirectly or through one or more subsidiary corporations or other
business entities. The Committee shall determine whether multiple events
described in clauses (1), (2), or (3) are related and to be treated in the
aggregate as a single Change in Control, and its determination shall be final,
binding and conclusive.
(iii)    Excise Tax - Best After-Tax Result. In the event that any payment or
benefit received or to be received by Executive pursuant to this Agreement or
otherwise (“Payments”) would (a) constitute a “parachute payment” within the
meaning of Section 280G of the Code and (b) but for this section, be subject to
the excise tax imposed by Section 4999 of the Code, any successor provisions, or
any comparable federal, state, local, or foreign excise tax (“Excise Tax”),
then, subject to the provisions of Section 8(e)(iv), such Payments shall be
either (1) provided in full pursuant to the terms of this Agreement or any other
applicable agreement, or (2) provided as to such lesser extent which would
result in no portion of such Payments being subject to the Excise Tax (“Reduced
Amount”), whichever of the foregoing amounts, taking into account the applicable
federal, state, local, and foreign income, employment and other taxes and the
Excise Tax (including, without limitation, any interest or penalties on such
taxes), results in the receipt by Executive, on an after-tax basis, of the
greatest amount of payments and benefits provided for hereunder or otherwise,
notwithstanding that all or some portion of such Payments may be subject to the
Excise Tax. If Executive’s payments or benefits are delivered to a lesser extent
in accordance with this clause (2) above, then Executive’s aggregate benefits
shall be reduced in the following order: (i) cash severance pay that is exempt
from Section 409A; (ii) any other cash severance pay; (iii) reimbursement
payments under Section 4(c), above; (iv) any restricted stock; (v) any equity
awards other than restricted stock and stock options; and (vi) stock options.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section shall be made by an independent advisor designated
by the Company and reasonably acceptable to Executive


16





--------------------------------------------------------------------------------

Exhibit 10.2


(“Independent Advisor”), whose determination shall be conclusive and binding
upon Executive and the Company for all purposes. For purposes of making the
calculations required under this Section, Independent Advisor may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code; provided that Independent Advisor shall
assume that Executive pays all taxes at the highest marginal rate. The Company
and Executive shall furnish to Independent Advisor such information and
documents as Independent Advisor may reasonably request in order to make a
determination under this Section. The Company shall bear all costs that
Independent Advisor may incur in connection with any calculations contemplated
by this Section. In the event that this Section 8(e)(iii) applies, then based on
the information provided to Executive and the Company by Independent Advisor,
Executive may, in Executive’s sole discretion and within thirty days of the date
on which Executive is provided with the information prepared by Independent
Advisor, determine which and how much of the Payments (including the accelerated
vesting of equity compensation awards) to be otherwise received by Executive
shall be eliminated or reduced (as long as after such determination the value
(as calculated by Independent Advisor in accordance with the provisions of
Sections 280G and 4999 of the Code) of the amounts payable or distributable to
Executive equals the Reduced Amount). If the Internal Revenue Service (the
“IRS”) determines that any Payment is subject to the Excise Tax, then
Section 8(e)(iv) hereof shall apply, and the enforcement of Section 8(e)(iv)
shall be the exclusive remedy to the Company.     
(iv)    Adjustments. If, notwithstanding any reduction described in
Section 8(e)(iii) (or in the absence of any such reduction), the IRS determines
that Executive is liable for the Excise Tax as a result of the receipt of one or
more Payments, then Executive shall be obligated to surrender or pay back to the
Company, within 120 days after a final IRS determination, an amount of such
payments or benefits equal to the “Repayment Amount.” The Repayment Amount with
respect to such Payments shall be the smallest such amount, if any, as shall be
required to be surrendered or paid to the Company so that Executive’s net
proceeds with respect to such Payments (after taking into account the payment of
the excise tax imposed on such Payments) shall be maximized. Notwithstanding the
foregoing, the Repayment Amount with respect to such Payments shall be zero if a
Repayment Amount of more than zero would not eliminate the Excise Tax imposed on
such Payments or if a Repayment Amount of more than zero would not maximize the
net amount received by Executive from the Payments. If the Excise Tax is not
eliminated pursuant to this Section, Executive shall pay the Excise Tax.


(v)    Acquirer Does Not Assume Performance Share Award. In the event of a
Change in Control, the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquirer”), may, without the consent of the Executive, assume or continue in
full force and effect the Company’s rights and obligations under a Performance
Share Award or substitute for the Award a substantially equivalent award for the
Acquirer’s stock. For purposes of this Section, a Performance Share Award shall
be deemed assumed if, following the Change in Control, the Award confers the
right to receive, subject to the terms and conditions of the applicable Company
incentive plan and this Agreement, for each Performance Share or Unvested Common
Share subject to the Award immediately prior to the


17





--------------------------------------------------------------------------------

Exhibit 10.2


Change in Control, the consideration (whether stock, cash, other securities or
property or a combination thereof) to which a holder of a share of Stock on the
effective date of the Change in Control was entitled. Notwithstanding any other
provision of this Agreement to the contrary, if the Acquirer elects not to
assume, continue, or substitute for the outstanding Performance Share Awards in
connection with a Change in Control prior to the Performance Share Vesting Date,
(i) the vesting of 100% of the target number of Performance Shares shall be
accelerated and such Performance Shares shall be deemed Vested Performance
Shares and one Vested Common Share shall be issued to the Executive for each
such Vested Performance Share immediately prior to the Change in Control and
(ii) the vesting of any Unvested Common Shares issued in settlement of
Performance Share Awards shall be accelerated in full effective immediately
prior to the Change in Control, provided that the Executive’s employment with
the Company has not terminated immediately prior to the Change in Control. The
vesting of Performance Shares and settlement of Awards that were permissible
solely by reason of this Section shall be conditioned upon the consummation of
the Change in Control.


(vi)    Acquirer Does Not Assume Restricted Stock Award. In the event of a
Change in Control, the Acquirer, may, without the consent of the Executive,
assume or continue in full force and effect the Company’s rights and obligations
under a Restricted Stock Award or substitute for the Award a substantially
equivalent award for the Acquirer’s stock. For purposes of this Section, a
Restricted Stock Award shall be deemed assumed if, following the Change in
Control, the Award confers the right to receive, subject to the terms and
conditions of the applicable Company incentive plan and this Agreement, for each
Share subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled. Notwithstanding any other provision of
this Agreement to the contrary, if the Acquirer elects not to assume, continue
or substitute for the outstanding Stock Award in connection with a Change in
Control, the vesting of the Shares shall be accelerated in full effective
immediately prior to the Change in Control, provided that the Executive’s
employment with the Company has not terminated immediately prior to the Change
in Control. The vesting of Shares and settlement of Awards that were permissible
solely by reason of this Section shall be conditioned upon the consummation of
the Change in Control.
 
9.    Certain Employment Obligations.
(a)    Employee Acknowledgement. The Company and the Executive acknowledge that
(i) the Company has a special interest in and derives significant benefit from
the unique skills and experience of the Executive; (ii) as a result of the
Executive’s service with the Company, the Executive will use and have access to
some of the Company’s proprietary and valuable Confidential Information during
the course of the Executive’s employment; (iii) the Confidential Information has
been developed and created by the Company at substantial expense and constitutes
valuable proprietary assets of the Company, and the Company will suffer
substantial damage and irreparable harm which will be difficult to compute if,
during the term of the Executive’s employment or thereafter, the Executive
should disclose or improperly use such Confidential Information in violation of
the provisions of this Agreement; (iv) the Company will suffer substantial
damage and


18





--------------------------------------------------------------------------------

Exhibit 10.2


irreparable harm which will be difficult to compute if the Executive competes
with the Company in violation of this Agreement; (v) the Company will suffer
substantial damage which will be difficult to compute if the Executive solicits
or interferes with the Company’s employees, clients, or customers; (vi) the
provisions of this Agreement are reasonable and necessary for the protection of
the business of the Company; and (vii) the provisions of this Agreement will not
preclude the Executive from obtaining other gainful employment or service.
(b)    Non-Compete.
(i)    During the Term of Employment and for a period of 24 months following the
Executive's termination of employment with the Company, the Executive shall not,
directly or indirectly, own, manage, control, be employed by, consult with,
participate in, or be connected in any manner with the ownership, management,
operation, control of, or otherwise become involved with, any Competing
Business, nor shall the Executive undertake any planning to engage in any such
activity, without the Company’s written consent.
For purposes of this Agreement, a Competing Business shall mean any of the
following: (1) any off-price retailer including, without limitation, Burlington
Stores, Inc., The TJX Companies, Inc., and Stein Mart, Inc.; (2) Macy’s, Inc.;
and (3) any affiliates, subsidiaries or successors of the businesses identified
above.


(ii)    Section 9(b)(i) shall not prohibit the Executive from making any
investment of 1% or less of the equity securities of any publicly-traded
corporation which is considered to be a Competing Business
(c)    Non-Solicitation of Employees. During the Term of Employment and for a
period of 24 months following the Executive’s termination of that employment
with the Company, the Executive shall not, without the written permission of the
Company or an affected affiliate, directly or indirectly (i) solicit, recruit,
attempt to recruit or raid, or have or cause any other person or entity to
solicit, recruit, attempt to recruit or raid, or otherwise induce the
termination of employment of, any person who is employed by the Company or was
employed by the Company during the 6-month period prior to such solicitation,
employment, or retainer; (ii) encourage any such person not to devote his or her
full business time to the Company; or (iii) agree to hire or employ any such
person. Executive also shall not use any of the Company’s trade secrets to
directly or indirectly solicit the employees of the Company.
(d)    Non-Solicitation of Third Parties. During the Term of Employment and for
a period of 24 months following the Executive’s termination of employment with
the Company, the Executive shall not in any way use any of the Company’s trade
secrets to directly or indirectly solicit or otherwise influence any entity with
a business arrangement with the Company, including, without limitation,
suppliers, sales representatives, lenders, lessors, and lessees, to discontinue,
reduce, or otherwise materially or adversely affect such relationship.
(e)    Non-Disparagement. The Executive acknowledges and agrees that the
Executive will not defame or criticize the services, business, integrity,
veracity, or personal or


19





--------------------------------------------------------------------------------

Exhibit 10.2


professional reputation of the Company or any of its directors, officers,
employees, affiliates, or agents of any of the foregoing in either a
professional or personal manner either during the term of the Executive’s
employment or thereafter.
10.     Company Remedies for Executive’s Breach of Certain Obligations.
(a)    The Executive acknowledges and agrees that in the event that the
Executive breaches or threatens to breach Sections 5 or 9 of this Agreement, all
compensation and benefits otherwise payable pursuant to this Agreement and the
vesting and/or exercisability of all stock options, restricted stock,
performance shares, and other forms of equity compensation previously awarded to
the Executive, notwithstanding the provisions of any agreement evidencing any
such award to the contrary, shall immediately cease.
(b)    The Company shall give prompt notice to the Executive of its discovery of
a breach by the Executive of Sections 5 or 9 of this Agreement. If it is
determined by a vote of not less than two-thirds of the members of the Board
that the Executive has breached Sections 5 or 9 of this Agreement and has not
cured such breach within ten business days of such notice, then:
(i)the Executive shall forfeit to the Company (A) all stock options, stock
appreciation rights, performance shares and other equity compensation awards
(other than shares of restricted stock, restricted stock units, common shares
issued in settlement of performance share awards, or similar awards) granted to
the Executive by the Company which remain outstanding and unexercised or unpaid
as of the date of such determination by the Board (the “Breach Determination
Date”) and (B) all shares of restricted stock, restricted stock units, and
common shares issued in settlement of performance share awards and similar
awards granted to the Executive by the Company which continue to be held by the
Executive as of the Breach Determination Date to the extent that such awards
vested during the Forfeiture Period (as defined below); and
(ii)    the Executive shall pay to the Company all gains realized by the
Executive upon (A) the exercise by or payment in settlement to the Executive on
and after the commencement of the Forfeiture Period of stock options, stock
appreciation rights, performance shares and other equity compensation awards
(other than shares of restricted stock, restricted stock units or similar
awards) granted to the Executive by the Company and (B) the sale on and after
the commencement of the Forfeiture Period of shares or other property received
by the Executive pursuant to awards of restricted stock, restricted stock units,
or similar awards granted to the Executive by the Company and which vested
during the Forfeiture Period.
(c)    For purposes of this Section, the gain realized by the Executive upon the
exercise or payment in settlement of stock options, stock appreciation rights,
performance shares, and other equity compensation awards shall be equal to
(A) the closing sale price on the date of exercise or settlement (as reported on
the stock exchange or market system constituting the principal market for the
shares subject to the applicable award) of the number of vested shares issued to
the Executive upon such exercise or settlement, reduced by the purchase price,
if any, paid by the Executive to acquire such shares, or (B) if any such award
was settled by payment in cash to the Executive, the gain realized by the
Executive shall be equal to the amount of cash paid to the Executive. Further,


20





--------------------------------------------------------------------------------

Exhibit 10.2


for purposes of this Section, the gain realized by the Executive upon the sale
of shares or other property received by the Executive pursuant to awards of
restricted stock, restricted stock units, or similar awards shall be equal to
the gross proceeds of such sale realized by the Executive. Gains determined for
purposes of this Section shall be determined without regard to any subsequent
increase or decrease in the market price of the Company’s stock or taxes paid by
or withheld from the Executive with respect to such transactions.
(d)    For the purposes of this Section, the “Forfeiture Period” shall be the
period ending on the Breach Determination Date and beginning on the earlier of
(A) the date six months prior to the Breach Determination Date or (B) the
business day immediately preceding the date of the Executive’s termination of
employment with the Company.
(e)    The Executive agrees to pay to the Company immediately upon the Breach
Determination Date the amount payable by the Executive to the Company pursuant
to this Section.
(f)    The Executive acknowledges that money will not adequately compensate the
Company for the substantial damages that will arise upon the breach or
threatened breach of Sections 5 or 9 of this Agreement and that the Company will
not have any adequate remedy at law. For this reason, such breach or threatened
breach will not be subject to the arbitration clause in Section 19; rather, the
Company will be entitled, in addition to other rights and remedies, to specific
performance, injunctive relief, and other equitable relief to prevent or
restrain such breach or threatened breach. The Company may obtain such relief
from an arbitrator pursuant to Section 19 hereof, or by simultaneously seeking
arbitration under Section 19 and a temporary injunction from a court pending the
outcome of the arbitration. It shall be the Company’s sole and exclusive right
to elect which approach to use to vindicate its rights. The Executive further
agrees that in the event of a breach or threatened breach, the Company shall be
entitled to obtain an immediate injunction and restraining order to prevent such
breach and/or threatened breach and/or continued breach, without posting a bond
or having to prove irreparable harm or damages, and to obtain all costs and
expenses, including reasonable attorneys’ fees and costs. In addition, the
existence of any claim or cause of action by the Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the restrictive covenants in this
Agreement.
(g)    Recoupment. Executive hereby understands and agrees that the Executive is
subject to the Company’s recoupment policy. Under the current policy applicable
to the Company’s senior executives, subject to the discretion and approval of
the Board, the Company may, to the extent permitted by governing law, require
reimbursement of any cash payments and reimbursement and/or cancellation of any
Performance Share or Common Shares issued in settlement of a Performance Share
to the Executive where all of the following factors are present: (1) the award
was predicated upon the achievement of certain financial results that were
subsequently the subject of a material restatement, (2) the Board determines
that the Executive engaged in fraud or intentional misconduct that was a
substantial contributing cause to the need for the restatement, and (3) a lower
award would have been made to the Executive based upon the restated financial
results. In each instance, the Company may seek to recover the Executive’s
entire gain received by the Executive within the relevant period, plus a
reasonable rate of interest.


21





--------------------------------------------------------------------------------

Exhibit 10.2


11.     Exercise of Stock Options Following Termination. If the Executive's
employment terminates, Executive (or the Executive's estate) may exercise the
Executive's right to purchase any vested stock under the stock options granted
to Executive by the Company as provided in the applicable stock option agreement
or Company plan. All such purchases must be made by the Executive in accordance
with the applicable stock option plans and agreements between the parties.
12.     Successors; Binding Agreement. This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts would still be payable to the Executive hereunder, all
such amounts shall be paid in accordance with the terms of this Agreement and
applicable law to the Executive’s beneficiary pursuant to a valid written
designation of beneficiary, as determined by the Compensation Committee in its
discretion, or, if there is no effective written designation of beneficiary by
the Executive, to the Executive’s estate.
13.     Insurance and Indemnity. The Company shall, to the extent permitted by
law, include the Executive during the Term of Employment under any directors and
officers’ liability insurance policy maintained for its directors and officers,
with coverage at least as favorable to the Executive in amount and each other
material respect as the coverage of other officers covered thereby. The
Company’s obligation to provide insurance and indemnify the Executive shall
survive expiration or termination of this Agreement with respect to proceedings
or threatened proceedings based on acts or omissions of the Executive occurring
during the Executive’s employment with the Company. Such obligations shall be
binding upon the Company’s successors and assigns and shall inure to the benefit
of the Executive’s heirs and personal representatives.
14.     Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:
If to the Executive:    Barbara Rentler
Ross Stores, Inc.
1372 Broadway
New York, NY 10018


If to the Company:    Ross Stores, Inc.
5130 Hacienda Drive
Dublin, CA 94568-7579
Attention: General Counsel
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
15.     Complete Agreement; Modification, Waiver; Entire Agreement. This
Agreement, along with any compensation and benefits summary, stock option,
restricted stock, performance


22





--------------------------------------------------------------------------------

Exhibit 10.2


share, or other equity compensation award agreements between the parties,
represents the complete agreement of the parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements, promises
or representations of the parties, including any prior employment agreement or
similar agreement between the parties, except those relating to repayment of
signing and related bonuses, or relocation expense reimbursements. To the extent
that the bonus payment provisions (i.e., post-termination bonus payments)
provided in this Agreement differ from the provisions of the Company’s incentive
bonus plans (currently the Incentive Compensation Plan) or any replacement
plans, such bonus payments shall be paid pursuant to the provisions of this
Agreement except to the extent expressly prohibited by law. Except as provided
by Section 22 [Compliance with Section 409A], no provision of this Agreement may
be amended or modified except in a document signed by the Executive and such
person as may be designated by the Company. No waiver by the Executive or the
Company of any breach of, or lack of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or the same condition or provision at another time. To
the extent that this Agreement is in any way deemed to be inconsistent with any
prior or contemporaneous compensation and benefits summary, stock option,
restricted stock, performance share, or other equity compensation award
agreements between the parties, or term sheet referencing such specific awards,
the terms of this Agreement shall control. No agreements or representations,
oral or otherwise, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. This Agreement
shall be modified to comply with any federal securities law or rule or any
NASDAQ listing rule adopted to comply therewith.
16.     Governing Law - Severability. The validity, interpretation,
construction, performance, and enforcement of this Agreement shall be governed
by the laws of the state in which the Executive’s principle place of employment
described in Section 3 is located without reference to that state’s choice of
law rules. If any provision of this Agreement shall be held or deemed to be
invalid, illegal, or unenforceable in any jurisdiction, for any reason, the
invalidity of that provision shall not have the effect of rendering the
provision in question unenforceable in any other jurisdiction or in any other
case or of rendering any other provisions herein unenforceable, but the invalid
provision shall be substituted with a valid provision which most closely
approximates the intent and the economic effect of the invalid provision and
which would be enforceable to the maximum extent permitted in such jurisdiction
or in such case.
17.     Mitigation. In the event the Executive’s employment with the Company
terminates for any reason, the Executive shall not be obligated to seek other
employment following such termination. However, any amounts due the Executive
under Sections 8(a)(i), 8(a)(ii), 8(a)(vii), 8(e)(i)(a), 8(e)(i)(b), 8(e)(i)(d)
or 8(e)(i)(e) (collectively, “Mitigable Severance”) shall be offset by any cash
remuneration, health care coverage and/or estate planning reimbursements
(collectively, “Mitigable Compensation”) attributable to any subsequent
employment or consulting/independent contractor arrangement that the Executive
may obtain during the period of payment of compensation under this Agreement
following the termination of the Executive’s employment with the Company. For
any calendar quarter, the Executive shall not be entitled to any Mitigable
Severance unless the Executive certifies in writing to the Company on or before
the first day of any such calendar quarter the amount and nature of Mitigable
Compensation the Executive expects to receive during such


23





--------------------------------------------------------------------------------

Exhibit 10.2


quarter. In addition, the Executive must notify the Company within five business
days of any increase in the amount and/or nature of Mitigable Compensation not
previously reported in the most recent quarterly certification. The Executive
shall repay to the Company any Mitigable Severance the Executive received in
error within ten days of the receipt of such Mitigable Severance.
18.     Withholding. All payments required to be made by the Company hereunder
to the Executive or the Executive’s estate or beneficiaries shall be subject to
the withholding of such amounts as the Company may reasonably determine it
should withhold pursuant to any applicable law. To the extent permitted, the
Executive may provide all or any part of any necessary withholding by
contributing Company stock with value, determined on the date such withholding
is due, equal to the number of shares contributed multiplied by the closing
price per share as reported on the securities exchange constituting the primary
market for the Company’s stock on the date preceding the date the withholding is
determined.
19.     Arbitration. The Company and Executive shall resolve all disputes or
claims relating to or arising out of the parties' employment relationship or
this Agreement (including, but not limited to, any claims of breach of contract,
wrongful termination, or age, race, sex, disability, or other discrimination),
pursuant to the Federal Arbitration Act and in accordance with the Company's
then-current Dispute Resolution Agreement ("Arbitration Agreement"). As set
forth in the Arbitration Agreement, the Executive and the Company hereby
mutually agree that all such disputes shall be fully, finally, and exclusively
resolved by binding arbitration conducted by JAMS arbitration services in the
city in which the Executive’s principal place of employment is located, by an
arbitrator mutually agreed upon by the parties hereto or, in the absence of such
agreement, by an arbitrator selected in accordance with JAMS’ then-current
Employment Arbitration Rules, provided, however, that nothing in this
arbitration provision or the Arbitration Agreement shall prevent either the
Executive or the Company from seeking interim or temporary injunctive or
equitable relief from a court of competent jurisdiction pending arbitration.
If there is termination of the Executive’s employment with the Company followed
by a dispute as to whether the Executive is entitled to the benefits provided
under this Agreement, then, during the period of that dispute the Company shall
pay the Executive 50% of the amount specified in Section 8 hereof (except that
the Company shall pay 100% of any insurance premiums provided for in Section 8),
if, and only if, the Executive agrees in writing that if the dispute is resolved
against the Executive, the Executive shall promptly refund to the Company all
such payments received by, or made by the Company on behalf of, the Executive.
If the dispute is resolved in the Executive’s favor, promptly after resolution
of the dispute the Company shall pay the Executive the sum that was withheld
during the period of the dispute plus interest at the rate provided in Section
1274(d) of the Code, compounded quarterly.
20.     Attorney’s Fees. Except as otherwise provided herein, each party shall
bear its own attorney’s fees and costs incurred in any action or dispute arising
out of this Agreement.
21.     Miscellaneous. No right or interest to, or in, any payments shall be
assignable by the Executive; provided, however, that the Executive shall not be
precluded from designating in writing one or more beneficiaries to receive any
amount that may be payable after the Executive’s death


24





--------------------------------------------------------------------------------

Exhibit 10.2


and the legal representative of the Executive’s estate shall not be precluded
from assigning any right hereunder to the person or persons entitled thereto.
This Agreement shall be binding upon and shall inure to the benefit of the
Executive, the Executive’s heirs and legal representatives and, the Company and
its successors.
22.     Compliance with Section 409A. Notwithstanding any other provision of
this Agreement to the contrary, the provision, time and manner of payment or
distribution of all compensation and benefits provided by this Agreement that
constitute nonqualified deferred compensation subject to and not exempted from
the requirements of Code Section 409A (“Section 409A Deferred Compensation”)
shall be subject to, limited by and construed in accordance with the
requirements of Code Section 409A and all regulations and other guidance
promulgated by the Secretary of the Treasury pursuant to such Section (such
Section, regulations and other guidance being referred to herein as “Section
409A”), including the following:
(a)    Separation from Service. Payments and benefits constituting Section 409A
Deferred Compensation otherwise payable or provided pursuant to Section 8 upon
the Executive’s termination of employment shall be paid or provided only at the
time of a termination of the Executive’s employment that constitutes a
Separation from Service. For the purposes of this Agreement, a “Separation from
Service” is a separation from service within the meaning of Treasury Regulation
Section 1.409A-1(h).
(b)    Six-Month Delay Applicable to Specified Employees. If, at the time of a
Separation from Service of the Executive, the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then any payments and benefits constituting Section 409A Deferred
Compensation to be paid or provided pursuant to Section 8 upon the Separation
from Service of the Executive shall be paid or provided commencing on the later
of (i) the date that is six months after the date of such Separation from
Service or, if earlier, the date of death of the Executive (in either case, the
“Delayed Payment Date”), or (ii) the date or dates on which such Section 409A
Deferred Compensation would otherwise be paid or provided in accordance with
Section 8. All such amounts that would, but for this Section 22(b), become
payable prior to the Delayed Payment Date shall be accumulated and paid on the
Delayed Payment Date.
(c)    Health Care and Estate Planning Benefits. In the event that all or any of
the health care or estate planning benefits to be provided pursuant to
Sections 8(a)(vii); 8(e)(i)(d) or 8(e)(i)(e) as a result of a Participant’s
Separation from Service constitute Section 409A Deferred Compensation, the
Company shall provide for such benefits constituting Section 409A Deferred
Compensation in a manner that complies with Section 409A. To the extent
necessary to comply with Section 409A, the Company shall determine the health
care premium cost necessary to provide such benefits constituting Section 409A
Deferred Compensation for the applicable coverage period and shall pay such
premium cost which becomes due and payable during the applicable coverage period
on the applicable due date for such premiums; provided, however, that if the
Executive is a Specified Employee, the Company shall not pay any such premium
cost until the Delayed Payment Date. If the Company’s payment pursuant to the
previous sentence is subject to a Delayed Payment Date, the Executive shall pay
the premium cost otherwise payable by the Company prior to the


25





--------------------------------------------------------------------------------

Exhibit 10.2


Delayed Payment Date, and on the Delayed Payment Date the Company shall
reimburse the Executive for such Company premium cost paid by the Executive and
shall pay the balance of the Company’s premium cost necessary to provide such
benefit coverage for the remainder of the applicable coverage period as and when
it becomes due and payable over the applicable period.
(d)    Stock-Based Awards. The vesting of any stock-based compensation awards
which constitute Section 409A Deferred Compensation and are held by the
Executive, if the Executive is a Specified Employee, shall be accelerated in
accordance with this Agreement to the extent applicable; provided, however, that
the payment in settlement of any such awards shall occur on the Delayed Payment
Date. Any stock based compensation which vests and becomes payable upon a Change
in Control in accordance with Section 8(e)(i) shall not be subject to this
Section 22(d).
(e)    Installments. Executive’s right to receive any installment payments
payable hereunder shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment for purposes of Section 409A.
(f)    Reimbursements. To the extent that any reimbursements payable to
Executive pursuant to this Agreement are subject to the provisions of Section
409A of the Code, such reimbursements shall be paid to Executive no later than
December 31 of the year following the year in which the cost was incurred; the
amount of expenses reimbursed in one year shall not affect the amount eligible
for reimbursement in any subsequent year; and Executive’s right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.
(g)     Rights of the Company; Release of Liability. It is the mutual intention
of the Executive and the Company that the provision of all payments and benefits
pursuant to this Agreement be made in compliance with the requirements of
Section 409A. To the extent that the provision of any such payment or benefit
pursuant to the terms and conditions of this Agreement would fail to comply with
the applicable requirements of Section 409A, the Company may, in its sole and
absolute discretion and without the consent of the Executive, make such
modifications to the timing or manner of providing such payment and/or benefit
to the extent it determines necessary or advisable to comply with the
requirements of Section 409A; provided, however, that the Company shall not be
obligated to make any such modifications. Any such modifications made by the
Company shall, to the maximum extent permitted in compliance with the
requirements of Section 409A, preserve the aggregate monetary face value of such
payments and/or benefits provided by this Agreement in the absence of such
modification; provided, however, that the Company shall in no event be obligated
to pay any interest or other compensation in respect of any delay in the
provision of such payments or benefits in order to comply with the requirements
of Section 409A. The Executive acknowledges that (i) the provisions of this
Section 22 may result in a delay in the time at which payments would otherwise
be made pursuant to this Agreement and (ii) the Company is authorized to amend
this Agreement, to void or amend any election made by the Executive under this
Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by the Company, in its discretion,
to be necessary or appropriate to comply with Section 409A (including any
transition or grandfather rules thereunder) without prior


26





--------------------------------------------------------------------------------

Exhibit 10.2


notice to or consent of the Executive. The Executive hereby releases and holds
harmless the Company, its directors, officers and stockholders from any and all
claims that may arise from or relate to any tax liability, penalties, interest,
costs, fees or other liability incurred by the Executive as a result of the
application of Code Section 409A.
23.     Future Equity Compensation. The Executive understands and acknowledges
that all awards, if any, of stock options, restricted stock, performance shares,
and other forms of equity compensation by the Company are made at the sole
discretion of the Board or such other committee or person designated by the
Board. The Executive further understands and acknowledges, however, that unless
the Executive has executed this Agreement and each successive amendment
extending the Term of Employment as may be agreed to by the Company and the
Executive, it is the intention of the Board and the Executive that,
notwithstanding any continued employment with the Company, (a) the Company shall
have no obligation to grant any award of stock options, restricted stock,
performance shares, or any other form of equity compensation which might
otherwise have been granted to the Executive on or after the intended
commencement of the Initial Term or any Extension thereof for which the
Executive has failed to sign the Agreement or the applicable Extension amendment
and (b) any such award which is nevertheless granted to the Executive after the
intended commencement of the Initial Term or any Extension thereof for which the
Executive has failed to sign such Agreement or applicable Extension amendment
shall not vest unless and until the Executive has executed the Agreement or
applicable Extension amendment, notwithstanding the provisions of any agreement
evidencing such award to the contrary.
IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement effective as of the date and year first above written.


ROSS STORES, INC. and Subsidiaries
 
EXECUTIVE
 
 
 
 
 
 
/s/Michael Balmuth
 
/s/Barbara Rentler
By: Michael Balmuth
 
Barbara Rentler


Executive Chairman
 
Chief Executive Officer
 
 
 







27





--------------------------------------------------------------------------------


Exhibit 10.2
Exhibit A to Executive Employment Agreement




CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE


This is an Agreement between ______________ (“Executive”) and Ross Stores, Inc.
and its subsidiaries (collectively “Ross”). The parties agree to the following
terms and conditions:


1.
Executive ______________ employment with Ross effective ______________ (the
“Separation Date”).

2.
Any inquiries by prospective employers or others should be referred to Ross’
third party provider The Work Number, phone number 1-800-367-5690 or
http://www.theworknumber.com.

3.
Executive understands that the Executive Employment Agreement, effective _______
(“Executive Agreement”), requires Executive to execute this General Release as a
condition to receiving cash payments, benefits and equity as may be provided
under the terms of the Executive Agreement.



4.
In consideration for Ross’ promises herein, Executive knowingly and voluntarily
releases and forever discharges Ross, and all parent corporations, affiliates,
subsidiaries, divisions, successors and assignees, as well as the current and
former employees, attorneys, officers, directors and agents thereof
(collectively referred to throughout the remainder of this Agreement as
“Releasees”), of and from any and all claims, judgments, promises, agreements,
obligations, damages, losses, costs, expenses (including attorneys’ fees), or
liabilities of whatever kind and character, known and unknown, which Executive
may now have, has ever had, or may in the future have, arising from or in any
way connected with any and all matters from the beginning of time to the date
hereof, including but not limited to any alleged causes of action for:



•
Title VII of the Civil Rights Act of 1964, as amended

•
The National Labor Relations Act, as amended

•
The Civil Rights Act of 1991

•
Sections 1981 through 1988 of Title 42 of the United States Code, as amended

•
The Employee Retirement Income Security Act of 1974, as amended

•
The Immigration Reform and Control Act, as amended

•
The Americans with Disabilities Act of 1990, as amended

•
The Age Discrimination in Employment Act of 1967, as amended

•
The Federal Workers Adjustment and Retraining Notification Act, as amended

•
The Occupational Safety and Health Act, as amended

•
The Sarbanes-Oxley Act of 2002

•
The United States Equal Pay Act of 1963

•
The New York State Civil Rights Act, as amended

•
The New York Equal Pay Law, as amended

•
The New York State Human Rights Law, as amended

•
The New York City Administrative Code and Charter, as amended

•
The New York State Labor Law, as amended





                                     _________
Executive’s Initials 1                 Ross’ Initials
    







--------------------------------------------------------------------------------

Exhibit 10.2
Exhibit A to Executive Employment Agreement




•
The Retaliation Provisions of the New York State Workers Compensation Law and
the New York State Disability Benefits Law, as amended

•
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance

•
Any public policy, contract, tort, or common law

•
Any claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters



5.
Executive agrees to release and discharge Ross not only from any and all claims
which he or she could make on his or her own behalf but also specifically waive
any right to become, and promise not to become, a member of any class in any
proceeding or case in which a claim or claims against Ross may arise, in whole
or in part, from any event which occurred as of the date of this Agreement.
Executive agrees to pay for any legal fees or costs incurred by Ross as a result
of any breach of the promises in this paragraph. The parties agree that if
Executive, by no action of his or her own, becomes a mandatory member of any
class from which he or she cannot, by operation of law or order of court, opt
out, Executive shall not be required to pay for any legal fees or costs incurred
by Ross as a result. Notwithstanding the above, this Agreement does not prevent
Executive from filing (i) a charge of discrimination with the Equal Employment
Opportunity Commission, although by signing this Agreement Executive waives his
or her right to recover any damages or other relief in any claim or suit brought
by or through the Equal Employment Opportunity Commission or any other state or
local agency on his or her behalf under any federal or state discrimination law,
except where prohibited by law, (ii) an application to the Securities and
Exchange Commission for whistleblower awards and obtaining such awards under
Section 21F of the Securities Exchange Act, or (iii) a claim with a government
agency and recovering damages or other relief related to such claim, where
preventing an employee from filing such a claim and receiving such damages or
relief is prohibited by law.



6.
Executive affirms that he or she has been paid and/or has received all leave
(paid or unpaid), compensation, wages, bonuses, commissions, and/or benefits to
which he or she may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits are due to him or
her, except as provided in this Agreement. Executive furthermore affirms that he
or she has no known workplace injuries or occupational diseases and has been
provided and/or has not been denied any leave requested, including any under the
Family and Medical Leave Act or any other leaves authorized by federal or state
law, and that Executive has not reported any purported improper, unethical or
illegal conduct or activities to any supervisor, manager, executive human
resources representative, or agent of Ross Stores and has no knowledge of any
such improper, unethical, or illegal conduct or activities. Executive
additionally represents and affirms that during the course of employment at
Ross, Executive has taken no actions contrary to or inconsistent with
Executive’s job responsibilities or the best interests of Ross’ business.



7.
The parties expressly acknowledge that those certain employment obligations set
forth in the Executive Agreement, including but not limited to all obligations
set forth in Paragraph 9 of the



                                     _________
Executive’s Initials Ross’ Initials
2





--------------------------------------------------------------------------------

Exhibit 10.2
Exhibit A to Executive Employment Agreement




Executive Agreement, shall remain in full force and effect for the time
period(s) specified in the Executive Agreement.


8.
Executive agrees that this is a private agreement and that he or she will not
discuss the fact that it exists or its terms with anyone else except with his or
her spouse, attorney, accountant, or as required by law. Further, Executive
agrees not to defame, disparage, or demean Ross in any way (excluding actions or
communications expressly required or permitted by law).



9.
Any party to this Agreement may bring an action in law or equity for its breach.
Unless otherwise ordered by the Court, only the provisions of this Agreement
alleged to have been breached shall be disclosed.



10.
This Agreement has been made in the State of New York and the law of said State
shall apply to it. If any part of this Agreement is found to be invalid, the
remaining parts of the Agreement will remain in effect as if no invalid part
existed.



11.
This Agreement sets forth the entire agreement between the parties hereto, and
fully supersedes any prior agreements or understandings between the parties,
except for any confidentiality, trade secrets, and inventions agreements
previously entered into with the Company (which will remain in full force and
effect), and may not be modified except in a writing agreed to and signed by
both parties, providing however that Employer may modify this form of agreement
from time to time solely as needed to comply with federal, state, or local laws
in effect that the time this Agreement is to be executed. Executive acknowledges
that he or she has not relied on any representations, promises, or agreements of
any kind made to him or her in connection with his or her decision to accept
this Agreement except for those set forth in this Agreement.



12.
Executive further agrees to make him or herself available as needed and fully
cooperate with Ross in defending any anticipated, threatened, or actual
litigation that currently exists, or may arise subsequent to the execution of
this Agreement.  Such cooperation includes, but is not limited to, meeting with
internal Ross employees to discuss and review issues which Executive was
directly or indirectly involved with during employment with Ross, participating
in any investigation conducted by Ross either internally or by outside counsel
or consultants, signing declarations or witness statements, preparing for and
serving as a witness in any civil or administrative proceeding by both
depositions or a witness at trial, reviewing documents, and similar activities
that Ross deems necessary. Executive further agrees to make him or herself
available as needed and cooperate in answering questions regarding any previous
or current project Executive worked on while employed by Ross so as to insure a
smooth transition of responsibilities and to minimize any adverse consequences
of Executive’s departure.



FOR 40+


13.
Waiver: By signing this Agreement, Executive acknowledges that he or she:

(a)
Has carefully read and understands this Agreement;



                                     _________
Executive’s Initials Ross’ Initials
3





--------------------------------------------------------------------------------

Exhibit 10.2
Exhibit A to Executive Employment Agreement




(b)
Has been given a full twenty-one (21) days within which to consider the terms of
this Agreement and consult with an attorney of his or her choice, and to the
extent he or she executes this Agreement prior to expiration of the full
twenty-one (21) days, knowingly and voluntarily waives that period following
consultation with an attorney of his or her choice;

(c)
Is, through this Agreement, releasing Ross from any and all claims he or she may
have against it that have arisen as of the date of this Agreement, including but
not limited to, rights or claims arising under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. §62l, et seq.);

(d)
Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement;

(e)
Knowingly and voluntarily intends to be legally bound by the same;

(f)
Is hereby advised in writing to consider the terms of this Agreement and to
consult with an attorney of his or her choice prior to executing this Agreement;

(g)
Has consulted with an attorney of his or her choosing prior to signing this
Agreement;

(h)
Understands that rights or claims under the Age Discrimination in Employment Act
of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date of this
Agreement are not waived;

(i)
Has a full seven (7) days following the execution of this Agreement to revoke
this Agreement (the “Revocation Period") in writing and hereby is advised that
this Agreement shall not become effective or enforceable until the Revocation
Period has expired.



14.
Executive fully understands the final and binding effect of the Agreement.
Executive acknowledges that he or she signs this Agreement voluntarily of his or
her own free will.



The parties hereto knowingly and voluntarily executed this Agreement as of the
date set forth below:


Dated: _______________________    By:_________________________
[INSERT EXECUTIVE NAME]
                                                                                          
Dated: _______________________     By:_________________________
    








                                     _________
Executive’s Initials Ross’ Initials
4



